Case 1:20-cv-04433-JSR Document 3 Filed 06/22/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AND COMPLAINT

)

) No. 20-MD-2941 (JSR)
IN RE: NINE WEST LBO SECURITIES LITIGATION ) _

) [PROPOSED] ORDER

) UNSEALING DOCKET
Pertains to Kirschner, et al. v. Advisors Series Trust ) AND DIRECTING
(Kellner Merger Fund), et al., No. 20-cv-4433 ) INTERIM FILING OF

) REDACTED SUMMONS

)

)

 

JED S. RAKOFF, U.S.D.J.

WHEREAS, paragraph 4 of the Court’s June 12, 2020 Order in these proceedings stated
that the Court’s intention, unless convinced otherwise, was to unseal action no, 20-cv-4433 on or
shortly after June 22, 2020;

WHEREAS, on June 19, 2020, counsel for non-party Merrill Lynch, Pierce, Fenner &
Smith, Incorporated (“Merrill Lynch”) sought relief from this Court and requested that the Court
permit certain information previously designated by Merrill Lynch as Confidential and/or Highly
Confidential on behalf of certain of its current or former clients named as defendants in action
no. 20-cv-4433 to remain redacted and/or under seal for 30 days to afford the affected clients an
opportunity to evaluate the Plaintiffs’ requests to de-designate their information;

WHEREAS, Plaintiffs took no position on Merrill Lynch’s request for relief; and

WHEREAS no other person has sought relief from paragraph 4 of the Court’s June 12,
2020 Order;

It is therefore hereby ORDERED that:

1. The Clerk of the Court is directed to unseal the docket in Kirschner, et al. v.

Advisors Series Trust (Kellner Merger Fund), et al., No, 20-cv-4433, except for (a) the continued

 

 

 

 

 
Case 1:20-cv-04433-JSR Document 3 Filed 06/22/20 Page 2 of 3

sealing of the unredacted summons and the unredacted Complaint; and (b) the replacement on
the docket of the names and addresses of the 2nd, 11th, 21st, 22nd, and 30th named defendants
with the pseudonyms Defendant NY-1, Defendant NY-8, Defendant NY-18, Defendant NY-19,
and Defendant NY-24, respectively.

2. Plaintiffs are directed to file, no later than close of business on June 22, 2020,
versions of the summons and Complaint in action no. 20-cv-4433 on the public docket with only
the following pseudonyms and redactions, relating to Merrill Lynch’s current or former client
information that remains designated as Confidential, permitted in each document:

(a) The names and residences or principal places of business of, and alleged
shareholder transfers received by, Defendants NY-1, NY-8, NY-18, NY-19, and NY-24;
and

(b) The alleged shareholder transfers received by the following named
defendants: Beth B. Dorfsman, Bryan R. Gilligan, Laurie J. Gentile, Linda V. Kothe,
Stacey A. Harmon, and Whitney L. Smith.

3. The Court will hold a telephone conference on July 20, 2020 at noon Eastern time
with counsel for Plaintiffs, Merrill Lynch, and each defendant listed in paragraphs 2(a) and 2(b)
above who has not consented to unsealing by that time. Each such non-consenting defendant
shall show cause at the conference why the Court should not order Plaintiff to file a fully
uoredacted summons and Complaint in action no. 20-cv-4433 on the public docket.

4, If all Confidentiality designations have been removed by Merrill Lynch or the
defendants listed in paragraphs 2(a) and 2(b) on or before July 20, 2020, counsel for Plaintiffs
may so advise the Court, and the Court will order the unsealing of the unredacted summons and

the unredacted Complaint on the public docket.

 

 

 

 

 

 
Case 1:20-cv-04433-JSR Document 3 Filed 06/22/20 Page 3 of 3

SO ORDERED.

Dated: New York, New York
June 22, 2020

   

JED S/RAKOFF, WS.D.I.

 

 

 

 

3524278.2

 
